DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 03/27/2020.  Upon entry of the concurrently filed preliminary amendment, claims 1-16 remain pending herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 03/27/2020, 05/03/2021 and 07/20/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations that are the primary basis for allowance appear in claims 1 and 12, namely: a modifier represented by the Formula 1:
[Formula 1]

    PNG
    media_image1.png
    133
    277
    media_image1.png
    Greyscale

in Formula 1,
R1 is -COOR8,
R2 and R6 are each independently a divalent hydrocarbon group of 2 to 20 carbon atoms,
R3 and R5 are each independently -SiR9R10R11,
R4 is a divalent hydrocarbon group of 1 to 20 carbon atoms, which is unsubstituted or
substituted with one or more substituents selected from the group consisting of a linear or branched alkyl group of 1 to 20 carbon atoms, a cycloalkyl group of 3 to 20 carbon atoms, and an aryl group of 6 to 30 carbon atoms,
R7 is -COOR12,
where R8 and R12 are each independently a monovalent hydrocarbon group of 1 to 20 carbon atoms, which is unsubstituted or substituted with one or more substituents selected from the group consisting of a linear or branched alkyl group of 1 to 20 carbon atoms, a cycloalkyl group of 3 to 20 carbon atoms, and an aryl group of 6 to 30 carbon atoms, and
R9 to R11 are each independently a monovalent hydrocarbon group of 1 to 20 carbon atoms,
or a monovalent hydrocarbon group of 1 to 20 carbon atoms comprising one or more heteroatoms selected from the group consisting of N, S and O.
Claims 2-11 and 13-16 depend (directly or indirectly) from claims 1 and 12, and therefore contain all the limitations of the respective independent claims.  
The pending claims are deemed to distinguish over the closest prior art, namely JP 2013060525A (‘JP ‘525’) and Choi et al (EP 3312203 A1; ‘Choi’).  

	
    PNG
    media_image2.png
    75
    380
    media_image2.png
    Greyscale

-wherein R1 to R4 each independently represents an alkyl group having 1 to 20 carbon atoms or
an aryl group having 1 to 20 carbon atoms; R5 and R6 represent an alkylene group
having 1 to 20 carbon atoms; and R7 may contain Si, O, or N, or represents a hydrocarbon group
having 1 to 20 carbon atoms which may be substituted with an organic group having no active
hydrogen; m is an integer of 1 to 3, and n is an integer of 1 to 3. 
The modifier of JP ‘525 falls outside the scope of claims 1 and 12 because of the absence of a second amino nitrogen between the R6 group and the Si atom, to which a carboxylic acid ester group (COOR12) is indirectly attached via a divalent hydrocarbon group as in the claimed Formula 1.  Thus, JP ‘525 fails to teach a modified conjugated diene-based polymer comprising a functional group derived from a modifier represented by the claimed Formula 1.  
Choi relates to a terminal modified and conjugated diene-based polymer rubber composition including a terminal-modified and conjugated diene-based polymer.  The terminal-modified and conjugated diene-based polymer is characterized in that an aminosilane-based terminal modifier is combined at the terminal of a conjugated diene-based polymer; wherein the aminosilane-based terminal modifier is represented by Formula 1 and Formula 2: 
[Formula 1]

    PNG
    media_image3.png
    201
    321
    media_image3.png
    Greyscale

[Formula 2]

    PNG
    media_image4.png
    243
    320
    media_image4.png
    Greyscale

(Choi: [0010] - [0011])
The aminosilane-based terminal modifier of Choi falls outside the scope of claims 1 and 12 because of the presence to two carboxylic acid ester groups attached to the amino nitrogen atom as per disclosed Formula 2 and the absence of a second amino nitrogen between the R3 group and the Si atom, to which a carboxylic acid ester group (COOR12) is indirectly attached via a divalent hydrocarbon group as in the claimed Formula 1.  Thus, like JP ‘525, the terminal-modified and conjugated diene-based polymer of Choi would not comprise a functional group derived from a modifier represented by the claimed Formula 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Claims 1-16 are deemed to define allowable subject matter, and passed to issue.  

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-06-22